Citation Nr: 0637764	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  04-36 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating higher than 10 percent for a left 
knee disability with anterior cruciate ligament 
reconstruction and arthrofibrosis. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1979 to March 1985, and from May 1986 to December 
1994.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2003 of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In January 2005 at an informal conference, the veteran 
appeared before a Decision Review Officer and accepted the 
informal conference in lieu of a formal hearing.  At the 
conference, it was agreed to afford the veteran a VA 
examination. 

In December 2005, the veteran appeared at hearing before the 
undersigned.  A copy of the transcript is of record.


FINDINGS OF FACT

The left knee disability is manifested by flexion to 110 
degrees, normal extension, slight instability, and pain. 


CONCLUSION OF LAW

The criteria for a rating higher than 10 percent for a left 
knee disability with anterior cruciate ligament 
reconstruction and arthrofibrosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Code 5257, 5260 (2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter, dated 
in July 2003.  In the notice, the veteran was informed of the 
type of evidence needed to substantiate the claim for 
increased, namely, that the disability had gotten worse.  The 
veteran was also informed that VA would obtain service 
records, VA records and records of other Federal agencies, 
and that he could submit other records not in the custody of 
a Federal agency, such as private medical records, or with 
his authorization VA would obtain any such records on his 
behalf.  He was also asked to submit evidence, which would 
include that in his possession, in support of his claim.  The 
notice included the general provision for the effective date 
of the claim, that is, the date of receipt of the claim.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v.  
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet. App. 473 (notice of the elements of the claim, except 
for the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, as the degree of disability is the 
issue on appeal, the RO was required by law to provide notice 
of the rating criteria, which was accomplished, and since the 
Board is denying the claim, no disability rating will be 
assigned, so there can be no possibility of any prejudice to 
the veteran with respect to any such defect in the VCAA 
notice required under Dingess at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded VA examinations in July 2003 and February 2005.  As 
the veteran has not identified any additional evidence 
pertinent to his claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In June 1992, while in service, the veteran injured his left 
knee while playing basketball, resulting in a torn anterior 
cruciate ligament, which was surgically repaired.  In March 
1993, the veteran underwent arthroscopic surgery for scarring 
in the joint.

In a rating decision in February 1996, the RO granted service 
connection for a left knee disability with anterior cruciate 
ligament reconstruction and arthrofibrosis and assigned a 10 
percent rating under Diagnostic Code 5260. 

The current claim was received in May 2003. 

On VA examination in July 2003, the veteran complained of 
persistent minor knee pain and swelling if he walked longer 
than thirty minutes.  He stated that he worked full time as a 
school custodian without any impairment, but with some pain 
during the day.  The veteran added that he uses Advil for the 
pain.  The examiner noted on physical examination that the 
veteran demonstrated a normal gait and full extension.  
Flexion was to 115 degrees.  The joint was stable, and there 
was no crepitus.  The examiner commented that there was 
minimal range of motion impairment and minimal pain.

On VA examination in February 2005, the veteran stated that 
he still worked as a custodian and that he was currently 
independent in all activities of daily living. The veteran 
added that he has problems with stiffness, swelling, and 
fatigue for which he used a knee brace.  He also stated that 
he has had problems related to the knee giving way, but that 
has only been a one-time episode.  Upon a review of the 
claims file and physical examination of the veteran, the 
examiner noted no swelling, erythema, or deformity of the 
joint.  There was no instability to the valgus or varus 
testing.  Crepitus was noted with range of motion.  Left knee 
flexion was to 110 degrees and extension to 0 degrees.  The 
examiner noted that the veteran was limited in the ability to 
heel and toe walk due to complaints of pain.  The examiner 
commented that the veteran had decreased range of motion and 
some instability resulting in the use of a brace.

Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2 (2006); 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.  Under Diagnostic Code 5260, flexion of the leg limited 
to 60 degrees warrants a noncompensable evaluation; flexion 
limited to 45 degrees warrants a 10 percent evaluation; 
flexion limited to 30 degrees warrants a 20 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under the criteria for limitation of extension for the leg, a 
noncompensable rating is assigned for a limitation of 
extension of the leg to 5 degrees.  When extension is limited 
to 10 degrees, a 10 percent rating is assigned. 38 C.F.R. § 
4.71a, Diagnostic Code 5261.

The left knee is currently evaluated under Diagnostic Code 
5260, which contemplates limitation of flexion.  The veteran 
has 110 degrees of flexion on examination in 2005.  The 110 
degrees of flexion do not meet the criteria for either a 10 
percent rating, that is, flexion limited to 45 degrees, or a 
20 percent rating, flexion limited to 30 degrees. 

Also, a separate 10 percent rating for limitation of 
extension is not warranted as extension of the knee is 
normal. 

In light of the current finding of instability, the 
disability is more appropriately rated under Diagnostic Code 
5257, which provides a 10 percent rating for slight 
instability, which was evident on VA examination in 2005.  
But a rating higher than 10 percent is not demonstrated as 
moderate instability is not shown. 

The Board has carefully reviewed the evidence of record, 
including the veteran's testimony at the December 2005 
hearing, and finds that the preponderance of the evidence is 
against a rating higher than 10 percent, applying Diagnostic 
Codes 5260, 5261, and 5257, and considering functional loss 
due to pain or due to weakness, fatigability, incoordination, 
or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995). 


ORDER

A rating higher than 10 percent for the left knee disability 
with anterior cruciate ligament reconstruction and 
arthrofibrosis is denied.



____________________________________________
GEORGE E. GUIDO JR.

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


